
	
		II
		112th CONGRESS
		2d Session
		S. 2271
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Franken (for
			 himself, Ms. Snowe, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  time for making S corporation elections, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Election Simplification
			 Act.
		2.Extension of time for
			 making S corporation elections
			(a)In
			 generalSubsection (b) of
			 section 1362 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(b)When
				made
						(1)Rules for new
				corporationsExcept as provided in paragraph (2)—
							(A)In
				generalAn election under subsection (a) may be made by a small
				business corporation for any taxable year at any time during the period—
								(i)beginning on the
				first day of the taxable year for which made, and
								(ii)ending on the due
				date (with extensions) for filing the return for the taxable year.
								(B)Certain
				elections treated as made for next taxable yearIf—
								(i)an election under subsection (a) is made
				for any taxable year within the period described in subparagraph (A),
				but
								(ii)either—
									(I)on 1 or more days in such taxable year and
				before the day on which the election was made the corporation did not meet the
				requirements of subsection (b) of section 1361, or
									(II)1 or more of the
				persons who held stock in the corporation during such taxable year and before
				the election was made did not consent to the election,
									then such
				election shall be treated as made for the following taxable year.(C)Election made
				after due date treated as made for following taxable
				yearIf—
								(i)a small business corporation makes an
				election under subsection (a) for any taxable year, and
								(ii)such election is
				made after the due date (with extensions) for filing the return for such year
				and on or before the due date (with extensions) for filing the return for the
				following taxable year,
								then
				such election shall be treated as made for the following taxable year.(2)Rules for
				existing C corporationsIn the case of any small business
				corporation which was a C corporation for the taxable year prior to the taxable
				year for which the election is made under subsection (a), the rules under this
				paragraph shall apply in lieu of the rules under paragraph (1):
							(A)In
				generalAn election under subsection (a) may be made by a small
				business corporation for any taxable year—
								(i)at any time
				during the preceding taxable year, or
								(ii)at any time
				during the taxable year and on or before the 15th day of the 3d month of the
				taxable year.
								(B)Certain
				elections made during 1st 21/2 months treated as made for
				next taxable yearIf—
								(i)an election under
				subsection (a) is made for any taxable year during such year and on or before
				the 15th day of the 3d month of such year, but
								(ii)either—
									(I)on 1 or more days
				in such taxable year and before the day on which the election was made the
				corporation did not meet the requirements of subsection (b) of section 1361,
				or
									(II)1 or more of the
				persons who held stock in the corporation during such taxable year and before
				the election was made did not consent to the election,
									then
				such election shall be treated as made for the following taxable year.(C)Election made
				after 1st 21/2 months treated as made for following
				taxable yearIf—
								(i)a
				small business corporation makes an election under subsection (a) for any
				taxable year, and
								(ii)such election is
				made after the 15th day of the 3d month of the taxable year and on or before
				the 15th day of the 3rd month of the following taxable year,
								then
				such election shall be treated as made for the following taxable year.(D)Taxable years
				of 21/2 months or lessFor purposes of this
				paragraph, an election for a taxable year made not later than 2 months and 15
				days after the first day of the taxable year shall be treated as timely made
				during such year.
							(3)Authority to
				treat late elections, etc., as timelyIf—
							(A)an election under
				subsection (a) is made for any taxable year after the date prescribed by this
				subsection for making such election for such taxable year or no such election
				is made for any taxable year, and
							(B)the Secretary
				determines that there was reasonable cause for the failure to timely make such
				election,
							the
				Secretary may treat such an election as timely made for such taxable
				year.(4)Manner of
				electionElections may be made at any time as provided in this
				subsection by filing a form prescribed by the Secretary. For purposes of any
				election described under paragraph (1), the Secretary shall provide that the
				election may be made on any timely filed small business corporation return for
				such taxable year, with the consents of all persons who held stock in the
				corporation during such taxable year included therewith.
						(5)Secretarial
				authorityThe Secretary may prescribe such regulations, rules, or
				other guidance as may be necessary or appropriate for purposes of applying this
				subsection.
						.
			(b)RevocationsParagraph
			 (1) of section 1362(d) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 subparagraph (D) in subparagraph (C) and inserting
			 subparagraphs (D) and (E), and
				(2)by adding at the
			 end the following new subparagraph:
					
						(E)Authority to
				treat late revocations as timelyIf—
							(i)a
				revocation under subparagraph (A) is made for any taxable year after the date
				prescribed by this paragraph for making such revocation for such taxable year
				or no such revocation is made for any taxable year, and
							(ii)the Secretary
				determines that there was reasonable cause for the failure to timely make such
				revocation,
							the
				Secretary may treat such a revocation as timely made for such taxable
				year..
				(c)Effective
			 dateThe amendments made by this section shall apply to elections
			 for taxable years beginning after the date of the enactment of this Act.
			
